Cite as 2022 Ark. App. 274
                   ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CR-21-427



 ROBERT JEFFRIES                                 Opinion Delivered June   1, 2022
                                APPELLANT
                                                 APPEAL FROM THE BENTON
                                                 COUNTY CIRCUIT COURT
 V.                                              [NO. 04CR-09-516]

 STATE OF ARKANSAS                         HONORABLE BRADLEY KARREN,
                                  APPELLEE JUDGE

                                                 REBRIEFING ORDERED; MOTION
                                                 TO WITHDRAW DENIED


                                 BART F. VIRDEN, Judge

       Robert Jeffries pleaded guilty in 2011 to two counts of delivery of a controlled

substance (methamphetamine) and one count of possession of a controlled substance with

intent to delivery, both Class Y felonies; and one count of possession of drug paraphernalia,

a Class C felony. The Benton County Circuit Court sentenced Jeffries to 180 months’

suspended imposition of sentence (SIS) for the Class Y felonies and 120 months’ SIS on the

Class C felony. All sentences were to run concurrently. The State filed a petition to revoke

Jeffries’s probation in December 2017 and an amended petition for revocation in July 2019.

In the amended petition, the State alleged that Jeffries violated the terms of his probation by

failing to pay fines, fees, and costs; and committing the new offenses of first-degree forgery,

two counts of possession of a controlled substance, two counts of possession of drug
paraphernalia, and possession with intent to deliver methamphetamine or cocaine. The

revocation hearing took place in October 2020. At the outset of the hearing, the State moved

to strike three of the grounds for revocation: one count of possession of drug paraphernalia,

one count of possession of a controlled substance, and possession with intent to deliver. The

State presented the payment ledger supporting its allegation of nonpayment of fines, fees,

and costs, and the Faulkner County Circuit Court sentencing order setting forth Jeffries’s

conviction for possession of a controlled substance and possession of drug paraphernalia.

Jeffries testified during the sentencing portion of the hearing, offering mitigating evidence.

Following the hearing, the court revoked Jeffries’s probation and sentenced him 120

months’ imprisonment in the Arkansas Department of Correction (ADC), followed by an

additional 180 months’ SIS.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Rule 4-3(b)(1) of the Rules

of the Arkansas Supreme Court and Court of Appeals, Jeffries’s attorney has filed a motion

to withdraw as counsel along with a no-merit brief asserting that there is no issue of arguable

merit for an appeal. Jeffries was notified of his right to file pro se points for reversal, but he

has not filed any such points. Because Jeffries’s counsel’s no-merit brief is not in compliance

with Anders and Rule 4-3(b), we order rebriefing and deny counsel’s motion to withdraw.

       Rule 4-3(b)(1) requires that the argument section of a no-merit brief contain “a list of

all rulings adverse to the defendant made by the circuit court on all objections, motions and

requests . . . with an explanation as to why each adverse ruling is not a meritorious ground

for reversal.” Generally speaking, if a no-merit brief fails to address all the adverse rulings, it


                                                2
will be sent back for rebriefing. Sartin v. State, 2010 Ark. 16, at 8, 362 S.W.3d 877, 882. The

requirement for abstracting and briefing every adverse ruling ensures that the due-process

concerns in Anders are met and prevents the unnecessary risk of a deficient Anders brief

resulting in an incorrect decision on counsel’s motion to withdraw. Id., 362 S.W.3d at 882.

Pursuant to Anders, we are required to determine whether the case is wholly frivolous after a

full examination of all the proceedings. T.S. v. State, 2017 Ark. App. 578, at 3, 534 S.W.3d

160, 162. A no-merit brief in a criminal case that fails to address an adverse ruling does not

satisfy the requirements of Rule 4-3(b)(1), and rebriefing will be required. Jester v. State, 2018

Ark. App. 360, at 2, 553 S.W.3d 198, 199 (citing Sartin, 2010 Ark. 16, at 8, 362 S.W.3d at

882).

        The record demonstrates that counsel abstracted and addressed the sufficiency of the

evidence supporting the circuit court’s decision to revoke Jeffries’s probation. Counsel also

adequately explained that the court’s denial of Jeffries’s request for an alternative sanction

was not a meritorious ground for reversal; however, counsel failed to discuss three other

adverse rulings. While awaiting his revocation hearing, Jeffries requested a continuance to

allow him to attend drug rehabilitation. The court did not rule on his request, and the

hearing proceeded. Also, Jeffries filed a motion to quash a charge of failure to appear that

was denied, and he verbally requested a final visit with his children at the end of the

sentencing hearing that the court did not address. Jeffries’s counsel has failed to explain why

these adverse rulings would not be meritorious grounds for reversal on appeal; therefore,

rebriefing is required. Jester, supra.


                                                3
       The deficiencies we have noted may not be the only ones, and counsel is encouraged

to review Anders and Rule 4-3(b) of the Arkansas Rules of the Supreme Court and Court of

Appeals for the requirements of a no-merit brief. Counsel has fifteen days from the date of

this opinion to file a substituted brief that complies with the rules. Ark. Sup. Ct. R. 4-2(b)(3)

(2021). After counsel has filed the substituted brief, our clerk will forward counsel’s motion

and brief to Jeffries, and he will have thirty days within which to raise pro se points in

accordance with Rule 4-3(b). The State will likewise be given an opportunity to file a

responsive brief if pro se points are made.

       Rebriefing ordered; motion to withdraw denied.

       HARRISON, C.J., and VAUGHT, J., agree.

       Michael L. Yarbrough, for appellant.

       One brief only.




                                               4